

117 S2648 IS: Kenai Mountains-Turnagain Arm National Heritage Area Reauthorization Act
U.S. Senate
2021-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2648IN THE SENATE OF THE UNITED STATESAugust 5, 2021Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Omnibus Public Land Management Act of 2009 to reauthorize the Kenai Mountains-Turnagain Arm National Heritage Area in the State of Alaska, and for other purposes.1.Short titleThis Act may be cited as the Kenai Mountains-Turnagain Arm National Heritage Area Reauthorization Act.2.Reauthorization of Kenai Mountains-Turnagain Arm National Heritage Area, Alaska(a)Authorization of appropriationsSection 8010(h) of the Omnibus Public Land Management Act of 2009 (54 U.S.C. 320101 note; Public Law 111–11; 123 Stat. 1287) is amended—(1)in paragraph (1), by striking Subject to paragraph (2), there and inserting There;(2)by striking paragraph (2); and(3)by redesignating paragraph (3) as paragraph (2).(b)Termination of authoritySection 8010(i) of the Omnibus Public Land Management Act of 2009 (54 U.S.C. 320101 note; Public Law 111–11; 123 Stat. 1288) is amended by striking the date that is 15 years after the date of enactment of this Act and inserting September 30, 2036.